Citation Nr: 0909985	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
right knee disability.  

2.  Entitlement to an evaluation greater than 10 percent for 
left knee disability.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to a compensable evaluation for low back 
strain for the period prior to March 5, 2008.

5.  Entitlement to an evaluation greater than 20 percent for 
low back strain for the period beginning on and after March 
5, 2008.

6.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 10 percent evaluations assigned for left 
and right knee disabilities; continued the 0 percent 
evaluation assigned for low back strain; continued the 0 
percent evaluation assigned for bilateral hearing loss; and 
denied service connection for PTSD including depression, neck 
and spinal cord disability, myasthenia gravis, and diabetes 
mellitus.  

By letter dated in July 2008, the RO explained to the Veteran 
the status of his claim, to include which issues had been 
perfected for appeal.  This letter was apparently sent to the 
wrong address, but was resent to the current address in 
August 2008.  On review, the Board has determined that the 
Veteran has not perfected an appeal regarding all of the 
issues on the September 2003 rating decision.

In March 2005, the RO issued a Statement of the Case (SOC) 
which addressed the evaluations assigned for left and right 
knee disabilities and bilateral hearing loss; and service 
connection for a neck disability.  In April 2005, the Veteran 
submitted a Form 9 and perfected an appeal of these issues.  

In August 2007, the RO issued a SOC addressing service 
connection for myasthenia gravis and diabetes mellitus.  The 
Veteran did not submit a Form 9 and these issues have not 
been perfected for appeal.  See 38 C.F.R. §§ 20.200, 20.202 
(2008).  

In November 2007, the RO issued a SOC addressing the 
evaluation of low back strain.  At that time, the Veteran was 
advised that additional examination was being requested.  
Following the examination, in September 2008, the RO issued a 
Supplemental Statement of the Case (SSOC).  A Form 9 was 
received in September 2008 and this issue has been perfected 
for appeal.  The Board observes that the appeal period was 
extended based on receipt of relevant evidence (VA 
examination) and therefore, the Veteran had 60 days following 
the SSOC within which to perfect his appeal.  See 38 C.F.R. 
§§ 19.31, 20.302 (2008).

In July 2008, the RO furnished a SOC addressing service 
connection for PTSD with depression.  A Form 9 was not 
received and this issue has not been perfected for appeal.  
See 38 C.F.R. §§ 20.200, 20.202 (2008).  

In November 2004, the RO sent the Veteran a letter advising 
that a local hearing was scheduled in January 2005.  A 
January 2005 letter from the Veteran's representative at that 
time indicates that examinations were needed and it was 
requested to postpone the hearing.  The Veteran subsequently 
attended examinations apparently in lieu of a hearing.  
Thereafter, in a Form 9 received in April 2005, the Veteran 
requested a travel board hearing.  Report of Contact dated in 
September 2008 indicates the Veteran gave permission to speak 
to his wife and it was indicated that they did not want any 
hearings at this time due to the Veteran's health and it was 
requested that the appeal be sent to the Board.  On Form 9 
received in September 2008, the Veteran indicated he did not 
want a Board hearing.  Accordingly, the Board finds that 
there are no pending hearing requests at this time and as 
such, the Board will proceed with the claim.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
complaints of pain and functional impairment; x-rays show 
mild arthritis and examinations of record show limited motion 
with pain; however, there is no evidence of flexion limited 
to 30 degrees or extension limited to 15 degrees.  Objective 
evidence does not show lateral instability or recurrent 
subluxation.  
2.  The Veteran's left knee disability is manifested by 
complaints of pain and functional impairment; VA examination 
in August 2007 included a diagnosis of degenerative joint 
disease and examinations of record show limited motion with 
pain; however, there is no evidence of flexion limited to 30 
degrees or extension limited to 15 degrees.  Objective 
evidence does not show lateral instability or recurrent 
subluxation.  

3.  The Veteran's hearing loss is manifested by level I 
hearing in both ears.

4.  Prior to March 5, 2008, the Veteran's low back disability 
was manifested by subjective complaints of pain; medical 
evidence did not show painful or limited motion of the lumbar 
spine.  

5.  For the period beginning on and after March 5, 2008, the 
Veteran's low back disability was manifested by complaints of 
pain and functional impairment with forward flexion limited 
to 40 degrees following repetitive motion.  

6.  The preponderance of the evidence is against a finding 
that the Veteran's current cervical spine disability was 
incurred or aggravated during active military service; and 
there is no evidence of cervical spine arthritis manifested 
to a compensable degree within one year following separation 
from active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for right knee disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2008).  

2.  The criteria for an evaluation greater than 10 percent 
for left knee disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2008).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2008).

4.  For the period prior to March 5, 2008, the criteria for a 
compensable evaluation for low back strain are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).  

5.  For the period beginning on and after March 5, 2008, the 
criteria for an evaluation greater than 20 percent for low 
back strain are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).  

6.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the Veteran's claims for increase, the Board finds 
that any content or timing error with respect to satisfying 
the duty to notify was nonprejudicial.  Letters dated in 
April and May 2003 addressed the Veteran's claims. By letter 
dated in January 2008, the RO notified the Veteran of the 
evidence necessary to substantiate his claims for increase 
and he was asked to submit evidence showing that his service-
connected disability had increased in severity.   He was 
informed of the information and evidence he was responsible 
for providing and of the information and evidence VA would 
provide and he was asked to provide any evidence in his 
possession that pertained to his claims.  This letter also 
provided information regarding how VA assigns disability 
ratings and effective dates.  By letter dated in May 2008, 
the RO provided additional information regarding how VA 
determines disability ratings, see Vazquez, supra, and the 
Veteran was specifically advised of the rating criteria 
pertaining to the evaluation of his bilateral knee disability 
and bilateral hearing loss.  By letter dated in July 2008 
(resent in August 2008), the RO provided additional 
information regarding the evaluation of the Veteran's low 
back strain, to include the General Rating Formula for 
Diseases and Injuries of the Spine.  These issues were 
readjudicated by SSOC's dated in July and September 2008.  
The Board notes that the November 2007 SOC and the September 
2008 SSOC included a discussion of the both the former and 
the revised criteria pertaining to the Veteran's low back 
disability.  

Regarding the veteran's claim for service connection for a 
cervical spine disability, the Board finds that the duty to 
notify was satisfied.  By letters dated in April and May 
2003, the RO informed the Veteran of the evidence necessary 
to substantiate his claim for service connection.  By letter 
dated in January 2008, the RO again informed the Veteran of 
the evidence needed to support his claim and notified him of 
the information and evidence he was responsible for providing 
and of the information and evidence VA would provide.  The 
Veteran was asked to provide any evidence in his possession 
that supported his claim and he was informed of how VA 
assigns disability ratings and effective dates.  The claim 
was readjudicated by SSOC's dated in July and September 2008.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's available service 
treatment records, service personnel records, VA medical 
center (VAMC) records, Social Security Administration (SSA) 
records, and various private records submitted by the 
Veteran.  By letter dated in July 2008 (resent in August 
2008), the RO asked the Veteran to submit authorizations for 
various private physicians.  To date, such authorizations 
have not been received.  In August 2008, the Veteran 
submitted a VCAA notice response form indicating that he did 
not have additional evidence to submit.  In his Form 9 
received in September 2008, the Veteran referred to private 
treatment for his low back; however, he did not identify the 
providers or submit authorizations for release of such 
records.  The Board notes that the duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Veteran was provided VA joints examinations in May 2003, 
February 2005, and August 2007; VA spine examinations in May 
2003 and July 2008; and VA audiometric examinations in April 
2003, February 2005, and August 2007.  The Veteran was 
provided an examination for his cervical spine disability in 
August 2007 and a medical opinion was obtained.  The Board 
has reviewed the examinations and finds that they are 
adequate for rating purposes.  Further examinations are not 
required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he has significant disability 
related to active service.  
Review of VA treatment records shows continued complaints of 
and treatment for multiple disabilities, including bilateral 
knee pain, low back pain, and neck pain.  SSA records show 
the onset of disability beginning in August 1992 based on a 
primary diagnosis of myasthenia gravis and a secondary 
diagnosis of diabetes mellitus.  Diagnoses of coronary artery 
disease and obesity are also noted.  


Increased evaluations

The Veteran contends that currently assigned evaluations do 
not adequately reflect the severity of his service-connected 
disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

	i. Right and left knee disabilities

Rating decision dated in September 1980 granted service 
connection for chondromalacia of the bilateral knees and 
assigned a 10 percent evaluation for each knee.  In July 
2002, the Veteran submitted a claim for increase.

On VA examination in May 2003, the Veteran reported pain in 
both knees.  He uses pain medication.  He reported that he 
has corrective shoes on the way.  He also indicated that he 
has a cane, knee braces, and crutches but did not bring them 
to the examination.  He denied episodes of dislocation or 
recurrent subluxation.  He reported working part time and 
that he was unable to do a lot of activities due to his 
knees.  On physical examination, range of motion in both 
knees was from 0 to 120 degrees with pain.  There was 
crepitus in both knees.  There was no effusion.  Muscle 
strength in the lower extremity was 5/5 and deep tendon 
reflexes were 2+.  Diagnosis was history of chondromalacia, 
bilateral knees.  

On VA examination in February 2005, the Veteran reported 
pain, weakness, instability and giving way in both knees.  He 
reported daily flare-ups precipitated by walking more than 5 
minutes.  He indicated significant knee pain during flare-ups 
as well as weakness and feeling like the knees are going to 
give out.  He reported that he has knee braces and a cane but 
he tries not to use them.  He did not report a history of 
dislocation or recurrent subluxation.  On physical 
examination, the knees were without warmth, swelling, 
redness, or tenderness to palpation.  The right knee revealed 
active extension of 5 degrees and passive extension of 3 
degrees.  Flexion on the right was to 140 degrees with both 
active and passive maneuvers.  The left knee showed extension 
to 10 degrees active and 7 degrees passive.  Flexion on the 
left was to 135 degrees.  Repetitive flexion and extension 
caused medial pain that progressed to generalized knee pain 
and also caused quadriceps weakness (4/5).  Repetitive 
movements did not cause any incoordination.  There was a 
general lack of endurance and the major functional impact was 
evidence of painful motion.  There was no edema, effusion, 
redness, heat, or guarding of movements.  X-rays showed mild 
arthritis in the right knee.  X-rays of the left knee were 
reported as normal.  

The Veteran most recently underwent a VA joints examination 
in August 2007.  He reported progressive worsening and that 
he always uses a cane for walking.  He described limitations 
with standing and walking.  He reported giving way, 
instability, pain, stiffness, weakness, and popping in both 
knees.  He denied episodes of dislocation, subluxation, or 
locking.  He reported severe daily flares.  On physical 
examination, the Veteran ambulated slowly and used a cane.  
There was evidence of abnormal weight bearing.  On the right, 
extension (active motion against gravity) was reported as 90 
to 0 degrees and 90 to 105 degrees with pain beginning at 90 
degrees.  Passive range of motion was from 90 to 105 degrees.  
On the left, extension (active motion against gravity) was 
reported as 90 to 0 degrees and 90 to 100 degrees with pain 
beginning at 90 degrees.  Passive range of motion was from 90 
to 100 degrees.  There was no additional loss of motion on 
repetitive use.  The examiner noted that the knees were in 
pain at the start of the examination.  There was no joint 
ankylosis.  There was crepitus in both knees, but no grinding 
or instability.  There was patellar abnormality in both knees 
with subpatellar tenderness.  There was no meniscus 
abnormality.  The knees were very tender to palpation.  
Diagnosis was degenerative joint disease of both knees.  The 
examiner noted that the Veteran's daily activities were 
affected by his knee conditions.

Historically, the RO evaluated the Veteran's right and left 
knee disabilities pursuant to Diagnostic Code 5257.  Under 
this provision, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  

However, review of the pertinent medical evidence does not 
establish that the Veteran currently suffers from recurrent 
subluxation or lateral instability.  Recent examination 
included a diagnosis of degenerative joint disease of both 
knees and the Board finds that his service-connected 
bilateral knee disability is more appropriately evaluated 
based on limitation of motion.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  

On review, medical evidence does not show extension limited 
to 15 degrees or flexion limited to 30 degrees in either 
knee.  Additionally, objective findings do not support a 
greater evaluation based on functional impairment due to pain 
on motion or other factors.  Despite the Veteran's complaints 
of pain and functional impairment, range of motion is not 
shown as significantly limited.  The Board notes the findings 
of crepitus and quadriceps weakness and acknowledges that the 
Veteran uses a cane.  In this regard, the Board observes that 
the Veteran has a nonservice-connected neurological disorder.  
There are no findings of swelling, deformity, or 
incoordination and the Board does not find the disability 
picture in either knee to more nearly approximate the 
criteria for an evaluation greater than 10 percent.  Staged 
ratings are not for application.  See Hart, supra.

The Board acknowledges that separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the 
same joint, if none of the symptomatology on which each 
rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04 (2004); 38 C.F.R. § 4.14 (2008).  

The Board observes that based on the February 2005 
examination, it appears the Veteran met the criteria for a 
compensable evaluation for the left knee based on extension 
limited to 10 degrees.  However, the Veteran does not meet 
the criteria for a compensable evaluation for flexion in 
either knee at any time during the period under 
consideration.  Thus, separate ratings are not for 
application, and no more than a single 10 percent rating 
would be warranted for the left knee under Diagnostic Code 
5261 based on this finding.  As to the right knee, at no time 
did he manifest a degree of limitation of either flexion or 
extension that would warrant a compensable rating under 
Diagnostic Code 5260 or 5261.  Thus, no more than a single 10 
percent rating is warranted under Diagnostic Code 5003, which 
contemplates otherwise noncompensable limitation of motion.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  As discussed, the medical 
evidence does not show current instability and therefore, 
separate evaluations are not warranted.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  There 
is no medical evidence of ankylosis in the knee joints, 
dislocated cartilage, or impairment of the tibia and fibula 
related to service-connected knee disability.  Consequently, 
these codes are not for application.  


	ii. Bilateral hearing loss

The Veteran was originally granted service connection for 
bilateral hearing loss in September 1980 and assigned a 0 
percent evaluation.  In July 2002, the Veteran submitted a 
claim for increase.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

On VA examination in April 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
30
LEFT
30
25
25
30
30

Pure tone threshold averages were calculated as 25 in the 
right ear and 28 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 100 percent in the left ear.  

On VA examination in February 2005, the Veteran reported 
continued hearing loss.  It was noted that the Veteran was 
non-cooperative for testing and audiometric findings were not 
provided.

The Veteran most recently underwent VA examination in August 
2007.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
30
30
LEFT
35
40
35
35
35

Pure tone threshold averages were calculated as 31.25 in the 
right ear and 36.25 in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in each 
ear.  

Considering the results of the above examinations and with 
application of the rating schedule, the Veteran has no more 
than level I hearing bilaterally, corresponding to a 0 
percent evaluation.  There is no evidence of an exceptional 
pattern of hearing impairment.  

At no time during the pendency of this appeal has the 
Veteran's service-connected hearing loss been more than 0 
percent disabling.  As such, a staged rating is not 
warranted.  See Hart, supra.  

	iii. Low back strain

Rating decision dated in September 1980 granted service 
connection for a low back strain and assigned a 0 percent 
evaluation.  In July 2002, the Veteran submitted a claim for 
increase for a condition of the skeletal system, which the RO 
apparently construed as a claim for increase in the service-
connected low back disability.  In September 2008, the RO 
increased the evaluation to 20 percent effective March 5, 
2008.  Thus, the RO has effectively assigned staged ratings 
and the Board must consider whether the Veteran was entitled 
to a compensable evaluation prior to March 5, 2008; and 
whether he is entitled to an evaluation greater than 20 
percent for the period beginning on and after March 5, 2008.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Since this claim was initiated prior to the regulatory 
amendments, the Board will evaluate the Veteran's low back 
disability under both the former and the revised criteria in 
order to ascertain which version would afford him the highest 
rating. According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria at any time on or after September 26, 2003.  
The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the rating criteria in effect prior to September 26, 
2003, lumbosacral strain was evaluated as follows: with 
slight subjective symptoms only (0 percent); with 
characteristic pain on motion (10 percent); with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent); and severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Limitation of motion of the lumbar spine was evaluated as 
follows: slight (10 percent); moderate (20 percent); and 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

For VA purposes, normal range of motion of the thoracolumbar 
spine is forward flexion to 90 degrees; extension to 30 
degrees; lateral flexion, right and left to 30 degrees; and 
lateral rotation, right and left to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2008).   

Under the rating criteria currently in effect, lumbosacral 
strain is evaluated pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine, which applies with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  

VA record dated in August 2002 notes a history of back 
degenerative joint disease.  Impression included low back 
pain and it appears that plain films of the lumbar spine were 
ordered.  Record dated in March 2003 notes a lumbar spine 
diagnosis of pain.  

On VA examination in May 2003, the Veteran denied any lower 
back strain.  On physical examination, the spine had a normal 
appearance and had symmetry and rhythm.  Diagnosis was 
history of low back strain.  

In his November 2003 notice of disagreement, the Veteran 
reported that it was not his lower back that he had problems 
with, but it was his spine and neck.  

The Veteran underwent a VA examination in August 2007.  He 
reported that his low back will hurt every now and then and 
rarely causes problems.  It was noted that examination of the 
lumbar spine was not done because the Veteran stated he 
should not be service connected for the lumbar spine 
condition and that the low back was not a current problem. 

In a statement from the Veteran's spouse received March 5, 
2008, she reported that the low back injury and pain have 
been ongoing and that the Veteran takes numerous medications 
for his musuloskeletal disabilities.  At that time, the 
Veteran also submitted a statement requesting an increase in 
his disability.  

The Veteran most recently underwent VA examination in July 
2008.  He reported low back strain with progressive 
worsening.  He usually wears a lidocaine patch on his 
cervical spine but if his neck is feeling better he will wear 
the patch on his lower back.  He reported fatigue, decreased 
motion, stiffness, weakness, spasms and pain in the right and 
left side of the lower back.  The pain was reported as 
constant with radiation into both lower buttocks and lateral 
thighs when he walks.  He reported severe weekly flare-ups 
with loss of motion and function.  It was noted that the 
Veteran did not have lumbar spine disc disease.  He indicated 
that he uses a cane primarily due to knee and low back pain.  

On physical examination, there was no spasm, atrophy, or 
weakness noted.  There was guarding, tenderness, and pain 
with motion.  The examiner noted that the tenderness or 
guarding was not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  Motor strength in the lower 
extremities was 5/5.  There were no abnormal spinal 
curvatures noted.  Knee jerks were 2+ bilaterally.  Ankle 
jerk was 1+ on the left and 2+ on the right.  Muscle tone was 
normal and there was no muscle atrophy noted.  On range of 
motion testing, flexion of the thoracolumbar spine was to 50 
degrees, with pain beginning at 40 degrees.  There was 
additional loss of motion on repetitive use with flexion to 
40 degrees.  Extension was to 15 degrees with pain beginning 
at 15 degrees.  There was no additional loss of motion on 
repetitive use.  Lateral flexion to the right and left was 15 
degrees with pain beginning at 15 degrees.  There was no 
additional loss of motion on repetitive use.  Lateral 
rotation to the right was to 15 degrees with pain beginning 
at 15 degrees.  There was no additional loss of motion on 
repetitive use.  Lateral rotation to the left was to 20 
degrees with pain beginning at 20 degrees.  The Veteran 
declined to perform repetitive motion on lateral rotation to 
the left because he was having aggravation of low back pain.  
The examiner noted that there may be some element of 
decreased motion due to large protuberant abdomen.  Diagnosis 
was low back strain.  The examiner indicated that the low 
back strain does affect the Veteran's usual daily activities.  

a.  For the period prior to March 5, 2008

Prior to March 5, 2008, the Veteran's low back disability was 
assigned a noncompensable evaluation analogous to Diagnostic 
Code 5295.  

A review of the evidence prior to March 5, 2008 does not show 
that a compensable evaluation is warranted under either the 
former or the current criteria.  That is, objective evidence 
does not show slight limitation of motion of the lumbar spine 
or characteristic pain on motion; and for the period 
beginning September 26, 2003, objective evidence does not 
show forward flexion greater than 60 degrees but not greater 
than 85 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  There is no evidence of muscle spasm, 
guarding, localized tenderness, or vertebral body fracture.  
The Board has considered the provisions of DeLuca, supra, but 
does not find adequate pathology to support a compensable 
evaluation.  

The Board has also considered whether a compensable 
evaluation would be warranted under Diagnostic Code 5289 
(ankylosis of the lumbar spine) or Diagnostic Code 5293 
(intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293 (2003).  There is no evidence of 
ankylosis or intervertebral disc syndrome of the lumbar spine 
and these codes are not for application.  

		b.  For the period beginning on and after March 5, 
2008

As indicated, the RO increased the evaluation for low back 
strain to 20 percent effective March 5, 2008 pursuant to 
Diagnostic Code 5237.

On review, the criteria for an evaluation greater than 20 
percent are not met under either the former or the new 
criteria.  On the July 2008 examination, forward flexion was 
limited to 40 degrees following repetitive motion and there 
was some limitation of motion in the other planes.  However, 
the Board does not find that the disability picture more 
nearly approximates severe lumbosacral strain or severe 
limitation of motion of the lumbar spine.  Additionally, 
there is no evidence of forward flexion limited to 30 degrees 
or less.  Objective findings do not support an increased 
evaluation based on functional impairment due to pain on 
motion and other factors. 

The Board acknowledges that under the current rating 
criteria, objective neurologic abnormalities are to be 
separately evaluated.  See General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2008).  On 
examination in July 2008, the examiner indicated that there 
was urinary incontinence but that urinary frequency was 
related to diabetes.  There were also some complaints of 
paresthesias in the feet and it was noted that the Veteran 
had an EMG for evaluation of myasthenia gravis and he did not 
recall if he had lumbar radiculopathy.  The Board notes that 
on review of treatment records, the medical evidence suggests 
that the Veteran has peripheral neuropathy related to 
diabetes.  Objective evidence of record does not show 
neurologic abnormalities associated with service-connected 
low back strain.  Therefore, a separate compensable 
evaluation based on associated neurologic abnormalities is 
not warranted.

With regard to the claims for increase currently on appeal, 
the Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Information in the claims file indicates the 
Veteran is receiving SSA disability benefits based on 
diagnoses of myasthenia gravis and diabetes.  Objective 
evidence does not show that the Veteran's bilateral knee 
disabilities, bilateral hearing loss, and/or his low back 
strain cause a marked interference with employment beyond 
that contemplated in the rating schedule, or that such 
disabilities require frequent hospitalization.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Service connection for cervical spine disability

The Veteran contends that service connection should be 
established for a neck and spinal cord condition.  

The Board observes that rating decision dated in September 
1980 denied service connection for a congenital interbody 
fusion of C3-4 and 5 as a congenital or developmental 
abnormality.  Letter dated in September 1980 informed the 
Veteran that service connection was not established for a 
neck problem.  The Veteran did not appeal this decision and 
it is final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1980) (currently 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008)).  New and 
material evidence is required to reopen a previously denied 
claim.  See 38 C.F.R. § 3.156(c) (2008).  

In this case, it does not appear that a neck condition was 
claimed on the Veteran's original application in May 1980.  
Review of the claims file, however, shows that an examination 
was requested of both the neck and the lower back.  The neck 
abnormality was noted on x-rays at the time of the August 
1980 examination and service connection was subsequently 
denied by the RO.  Current medical evidence shows various 
diagnoses, including degenerative disc disease of the 
cervical spine.  Pursuant to the holding of the Federal 
Circuit in Boggs v. Peake, 520 F.3d 1330 (2008), claims that 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
Consequently, the Board finds that the current claim of 
service connection for a cervical spine disability is 
appropriately construed as an original claim, rather than as 
an attempt to reopen a previously denied claim for a 
congenital or developmental abnormality.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In his November 2003 notice of disagreement, the Veteran 
reported that his neck condition has been ongoing since 1974 
and at the time of his discharge he was told that he lost one 
inch in height and they believed it was due to a broken neck.  
In a February 2004 statement, the Veteran reported that his 
neck was injured during the fall that hurt his knees.  The 
Veteran submitted a drawing showing that he was walking 
backwards carrying an approximately 300 pound metal desk with 
another individual when he tripped on a rolled up carpet and 
suffered a broken neck.  

On entrance examination in November 1972, the Veteran's 
height was recorded as 661/2 inches.  On examination in May 
1976, height was recorded as 653/4 inches.  Note dated in June 
1977 indicates the Veteran was carrying a desk and he slipped 
falling backwards with the desk landing on top of his knees.  
Complaints related to the neck were not documented.  In 
September 1979, the Veteran was in a motor vehicle accident 
and presented with complaints of pain in the legs, head, and 
right hand.  Note dated in October 1979 documents complaints 
of neck pain.  Assessment was trapezius spasm.  On 
examination for separation in February 1980, the spine was 
reported as normal on clinical evaluation.  The Veteran 
reported knee pain secondary to a desk falling on his knees 
and also that he had a head injury in 1979.  No complaints 
related to the neck were noted.  The Veteran's height was 
recorded as 661/4 inches.  

The Veteran underwent a VA orthopedic examination in August 
1980.  He denied any difficulty or treatment for his neck at 
any time.  X-rays of the cervical spine showed a solid fusion 
between the 3rd, 4th, and 5th segments at least.  Diagnosis was 
congenital interbody fusion of C3-4 and 5, asymptomatic.  

Records from Spohn Hospital dated in July 1999 show the 
Veteran underwent various diagnostic testing, to include CT 
scan, MRI, x-rays, and tomograms, pertaining to his neck.  
Clinical indication was trauma.  In a statement dated in 
February 2004, the Veteran indicated the hospital MRI's were 
for a stay for pain from an accident.  The testing showed 
multiple findings including various congenital anomalies.  An 
acute traumatic process was not confirmed.  

VA records dated in March 2003 show x-ray findings of 
moderate to marked lower cervical spine degenerative change; 
and congenital fusions at C3-4.  VA examination in May 2003 
included a diagnosis of congenital spinal stenosis of the 
cervical spine.  

MRI's of the cervical spine in April 2004 and October 2005 
showed multilevel degenerative changes and fusion of C3-4.  
Addendum dated in October 2005 indicates the Veteran has 
progressive neck pain and that cervical spine MRI shows 
marked degenerative changes at several levels, fusion 
(traumatic versus congenital (doubt latter)) at C3-C4.  The 
Veteran underwent a neurosurgical consult in November 2005.  
He reported neck pain since 1973 and that he had repair of a 
cervical fracture with halo fixation 30 years prior.  The 
examiner noted there was no specific radiculopathy or 
myelopathy on examination and that he had predominantly neck 
pain which does not respond to operative intervention since 
his neck appears to have healed in a stable fashion.  VA 
records show continued treatment for complaints of neck pain, 
to include epidural steroid injections.  

The Veteran underwent a VA joints examination in August 2007.  
He reported that his neck was broken in the military and that 
when he moved to Kentucky, the service connection for his 
neck was not included.  Diagnosis was cervical spine 
degenerative disc disease and degenerative joint disease with 
radiculopathy.  The examiner was requested to opine as to 
whether the currently diagnosed neck condition was related to 
service.  The examiner stated the following:

There was one note in the claims folder 
that pertained to neck pain.  There were 
multiple notes documenting low back pain.  
There is no evidence in the claims file 
that I was able to find that would 
suggest a severe traumatic episode 
occurred in the military service to the 
cervical spine.  The CT scan of the 
cervical spine suggests a congenital 
problem with the c-spine and not a 
traumatic process.  At separation from 
the service the [patient] denied having 
recurrent back pain.  It appears that the 
patient is indeed service connected for 
lumbar strain despite telling me his 
initial service connection for a spine 
condition was for the neck.  There is 
insufficient clinical evidence available 
for review to suggest the current neck 
condition is related to military service 
activity. 

VA records dated in July 2008 note a diagnosis of chronic 
cervicalgia with left upper extremity pain; cervical 
spondylosis C-5/6, C-6/7, and congenital cervical fusion C-
3/4.  

The Board has considered the Veteran's statements that he 
suffered a broken neck during service.  The Board 
acknowledges that the Veteran is competent to report symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  
Notwithstanding, the Veteran's testimony in this regard is 
not supported by the overall evidence of record.  That is, 
the Veteran did not report any neck pain at the time of the 
incident where he injured his knees and although service 
treatment records show an isolated incident of trapezius 
spasm, there is no evidence of a significant in-service neck 
injury, such as a broken neck, or other chronic disability 
related to the neck.  Additionally, on VA examination shortly 
after discharge, the Veteran denied any complaints of neck 
pain.  Medical evidence of record indicates various cervical 
spine diagnoses, including congenital fusion.  Regardless, 
the evidence of record does not support a finding that any 
currently diagnosed cervical spine disability was incurred or 
aggravated during active military service.  There is also no 
evidence of cervical spine arthritis manifested to a 
compensable degree within one year following discharge from 
service.  

The Board acknowledges the Veteran's contentions that current 
cervical spine disability is related to service, but notes 
that he is not competent to render a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  




ORDER

Entitlement to an evaluation greater than 10 percent for 
right knee disability is denied.

Entitlement to an evaluation greater than 10 percent for left 
knee disability is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

For the period prior to March 5, 2008, entitlement to a 
compensable evaluation for low back strain is denied.

For the period beginning on and after March 5, 2008, 
entitlement to an evaluation greater than 20 percent for low 
back strain is denied.

Entitlement to service connection for a cervical spine 
disability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


